Name: Council Regulation (EEC) No 2344/90 of 24 July 1990 amending Regulation (EEC) No 3976/87 on the application of article 85 (3) of the treaty to certain categories of agreements and concerted practices in the air transport sector
 Type: Regulation
 Subject Matter: business organisation;  organisation of transport;  air and space transport;  competition
 Date Published: nan

 11 . 8 . 90 Official Journal of the European Communities No L 217/ 15 COUNCIL REGULATION (EEC) No 2344 /90 of 24 July 1990 amending Regulation (EEC) No 3976/87 on the application of Article 85 (3 ) of the Treaty to certain categories of agreements and concerted practices in the air transport sector Whereas after that date there will still be a need for block exemptions for a further transitional period, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 87 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 3976 / 87 ( 4) empowers the Commission to declare by way of regulation that the provisions of Article 85 ( 1 ) do not apply to certain categories of agreements between undertakings , decisions by associations of undertakings and concerted practices ; Whereas these block exemptions were granted for a limited period, expiring on 31 January 1991 , during which air carriers could adapt to the more competitive environment introduced by changes in the regulatory system applicable to intra-Community international air transport; Article 1 Regulation (EEC) No 3976 / 87 is hereby amended as follows : 1 . in Article 2 (2 ) a new indent is added reading as follows : '  consultations on cargo rates ,'; 2 . in Article 3 , '31 January 1991 ' is replaced by '31 December 1992'; 3 . in Article 8 , '30 June 1990' and '1 November 1989' are replaced by '31 December 1992' and '1 July 1992' respectively. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1990 . For the Council The President C. MANNINO 0 ) OJ No C 258 , 11 : 10. 1989 , p . 3 . ( l ) OJ No C 149 , 18 . 6 . 1990 . (*) OJ No C 112 , 7 . 5 . 1990 , p . 17. ( «) OJ No L 374 , 31 . 12. 1987 , p . 9 . No L 217/ 16 Official Journal of the European Communities 11 . 8 . 90 Communication from the Government of the Federal Republic of Germany The Council has received the following communication from the Government of the Federal Republic of Germany: When depositing its instruments of ratification of the Treaties establishing the European Communities , the Federal Republic of Germany declared that these Treaties applied equally to Land Berlin . It declared at the same time that the rights and responsibilities of France , the United Kingdom and the United States in respect ofBerlin were unaffected . In view of the fact that civil aviation is one of the areas in which the said States have specifically reserved powers for themselves in Berlin , and following consultations with the Governments of these States , the Federal Republic ofGermany states that the following Regulations are not applicable in Land Berlin :  Council Regulation on fares for scheduled air services ,  Council Regulation on access for air carriers to scheduled intra-Community air service routes and on the sharing of passenger capacity between air carriers on scheduled air services between Member States ,  Council Regulation amending Regulation (EEC) No 3976 / 87 on the application ofArticle 85 (3 ) of the Treaty to certain categories of agreements and concerted practices in the air transport sector .